Exhibit 10.1

EMPLOYMENT AGREEMENT

Between:

CARMEN THIEDE

 

(the “Executive”)

And:

RITCHIE BROS. AUCTIONEERS (CANADA) LTD.,

 a corporation incorporated under the laws of the Canada

 

(the “Employer”)

WHEREAS:

A.          The Employer is in the business of asset management and disposition
of industrial equipment; and

B.          The Employer and the Executive wish to enter into an employment
relationship on the terms and conditions as described in this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the mutual
covenants and agreements herein contained, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged by both parties,
the Employer and the Executive agree as follows:

1.                EMPLOYMENT

a.        The Employer agrees to employ the Executive pursuant to the terms and
conditions described in this Agreement, including the appendices to this
Agreement, and the Executive hereby accepts and agrees to such
employment.  Unless otherwise defined, the defined terms in this Agreement will
have the same meaning in the appendices hereto.

b.        The Executive’s employment under this Agreement is conditional on the
Executive obtaining authorization and documentation to legally work in Canada
(“Work Authorization”).  It is a condition of the Executive’s continued
employment that the Executive maintain the necessary Work Authorization to work
in Canada throughout the duration of the Executive’s employment.  The parties
agree to work together on a best efforts basis to obtain from the appropriate
Canadian governmental authorities, and maintain, such Work Authorization.  If
the Executive is unable to obtain the Work Authorization, or if the Executive is
subsequently unable to renew the Work Authorization, the Employer will offer the
Executive employment in the United States on substantially the same terms
herein, on the condition that the Executive’s employment under the US employment
agreement will be for a fixed term of 15 months and the Executive will cooperate
with the Employer to obtain the Work Authorization to resume work in Canada
prior to the end of the fixed term.  The Executive agrees that prior to the
expiry of the term of the US employment agreement, she will accept continued





Page 1 of 18




 

employment in Canada on the terms of this Agreement, which will supersede the US
employment agreement.

c.        The Executive will be employed in the position of Chief Human
Resources Officer and such other duties and responsibilities consistent with her
position as may be assigned by the Employer from time to time.

d.        The Executive’s employment with the Employer will commence on April
13, 2020 (the “Commencement Date”), and the Executive’s employment hereunder
will continue for an indefinite period of time until terminated in accordance
with the terms of this Agreement or applicable law (the “Term”).

e.        During the Term, the Executive will at all times:

i.      well and faithfully serve the Employer, and act honestly and in good
faith in the best interests of the Employer;

ii.     devote all of the Executive’s business time, attention and abilities,
and provide her best efforts, expertise, skills and talents, to the business of
the Employer, except as provided in Section 2(b);

iii.    adhere to all generally applicable written policies of the Employer, and
obey and observe to the best of the Executive’s abilities all lawful orders and
directives, whether verbal or written, of the Board;

iv.    act lawfully and professionally, and exercise the degree of care,
diligence and skill that an  executive employee would exercise in comparable
circumstances; and

v.     to the best of the Executive’s abilities perform the duties and exercise
the responsibilities required of the Executive under this Agreement.

2.                PRIOR COMMITMENTS AND OUTSIDE ACTIVITIES

a.        The Executive represents and warrants to the Employer that the
Executive has no existing common law, contractual or statutory obligations to
her former employer or to any other person that will conflict with the
Executive’s duties and responsibilities under this Agreement.

b.        During the term of this Agreement, the Executive will not be engaged
directly or indirectly in any outside business activities, whether for profit or
not-for-profit, as principal, partner, director, officer, active shareholder,
advisor, employee or otherwise, without first having obtained the written
permission of the Employer.

3.                POLICIES

a.        The Executive agrees to comply with all generally applicable written
policies applying to the Employer’s staff that may reasonably be issued by the
Employer from time to time.  The Executive agrees that the introduction,
amendment and administration of such generally applicable written policies are
within the sole discretion of the Employer.  If the Employer introduces, amends
or deletes such generally applicable written policies, such introduction,
deletion or amendment will not constitute a constructive dismissal or breach of
this Agreement. If there is a direct conflict between this Agreement and any
such policy, this Agreement will prevail to the extent of the inconsistency.





Page 2 of 18




 

4.                COMPENSATION

a.        Upon the Commencement Date, and continuing during the Term, the
Executive will earn the following annual compensation, less applicable statutory
and regular payroll deductions and withholdings:

 

Compensation Element

$US

Annual Base Salary

$420,000 (the “Base Salary”)

Annual Short-Term Incentive

65% of Base Salary at Target (the “STI Bonus”)
(0% - 200% of Base Salary based on actual performance)

Annual Long-Term Incentive Grant

Targeted at 100% of Base Salary (the “LTI Grant”)

Those eligible to participate in the Employer’s long-term incentive plan (LTI
Plan) may be entitled to receive an equity award subject to the terms set forth
in the relevant shareholder-approved equity plan. Grants under the LTI Plan are
made at the complete discretion and subject to the approval of the Compensation
Committee and are based on the recommendation of the senior management or the
CEO of the Company.

 

b.        The structure of the STI Bonus and LTI Grant will be consistent with
those granted to the Employer’s other executives, and is subject to amendment
from time to time by the Employer.  Currently, LTI grants for executives are
provided as follows:

i.      50% in stock options, with a ten-year term, vesting in equal one-third
parts after the first, second and third anniversaries of the grant date;

ii.     50% in performance share units, vesting on the third anniversary of the
grant date based on meeting pre-established performance criteria, with the
number of share units that ultimately vest ranging from 0% to 200% of target
based on actual performance.

c.        The specific terms and conditions for the LTI Grant (including but not
limited to the provisions upon termination of employment) will be based on the
relevant plan documents.

d.        The Executive’s STI Bonus for 2020 will be pro-rated to the
Executive’s actual term of service in 2020.





Page 3 of 18




 

e.        The Executive will be eligible for a full year (not pro-rated) LTI
grant in respect of 2020 as described in section 4 b; the equity grant is
contingent on Compensation Committee approval.  The specific terms and
conditions for LTI Grants (including but not limited to the provisions upon
termination of employment) will be based on the relevant plan documents and may
be subject to amendments from time to time by RBA Pubco.

f.        The executive will be eligible for a sign-on grant (“SOG”) having an
economic value of USD$780,000  and payable in the form of performance share
units (“PSUs”) granted pursuant to RBA Pubco’s Performance Share Unit Plan (the
“PSU Plan”), with the actual number of PSUs being calculated by reference to the
volume weighted average trading price of the common shares of RBA Pubco as set
forth in the PSU Plan.  The  PSUs will cliff vest in March 2023, on the same
date as PSUs granted to other Executives as part of the normal 2020 grant cycle.

g.        Notwithstanding any other provisions in this Agreement to the
contrary, the Executive will be subject to any written clawback/recoupment
policy of the Employer in effect from time-to-time, allowing the recovery of
incentive compensation previously paid or payable to the Executive in cases of
proven misconduct or material financial restatement, whether pursuant to the
requirements of Dodd-Frank Wall Street Reform and the Consumer Protection Act,
the listing requirements of any national securities exchange on which common
stock of the Employer is listed, or otherwise.

5.                BENEFITS

a.        The Executive will be eligible to participate in the Employer’s US
group benefit plans, subject to the terms and conditions of said plans and the
applicable policies of the Employer and applicable benefits providers.  Subject
to the Executive’s eligibility, such benefits will include, without limitation,
United States medical coverage satisfying the minimum essential coverage
requirements under the United States Patient Protection and Affordable Care Act,
short-term and long-term disability coverage, and term life insurance.

b.        The liability of the Employer with respect to the Executive’s
employment benefits is limited to the premiums or portions of the premiums the
Employer regularly pays on behalf of the Executive in connection with said
employee benefits.  The Executive agrees that the Employer is not, and will not
be deemed to be, the insurer and, for greater certainty, the Employer will not
be liable for any decision of a third-party benefits provider or insurer,
including any decision to deny coverage or any other decision that affects the
Executive’s benefits or insurance.

c.        The Employer will reimburse the Executive for up to $15,000 in 2020,
and up to $5,000 per annum thereafter, for expenses related to professional
advice concerning the completion of the Employment Agreement, and tax planning
and compliance.  Reimbursement for such professional advice will be reported as
a taxable benefit.

d.        The Executive will be eligible to contribute to the Employer’s
US-based 401(k) savings plan pursuant to the terms of that plan.

e.        The Executive will be eligible to participate in the Employer’s
Employee Share Purchase Plan, in accordance with the terms of that plan.

6.                EXPENSES





Page 4 of 18




 

a.        The Employer will reimburse the Executive, in accordance with the
Employer’s policies, for all authorized travel and other out-of-pocket expenses
actually and properly incurred by the Executive in the course of carrying out
the Executive’s duties and responsibilities under this Agreement.

7.                HOURS OF WORK AND OVERTIME

a.        Given the management nature of the Executive’s position, the Executive
is required to work additional hours from time to time, and is not eligible for
overtime pay.  The Executive acknowledges and agrees that the compensation
provided under this Agreement represents full compensation for all of the
Executive’s working hours and services, including overtime.

8.                PAID TIME OFF (PTO)

a.        The Executive will earn up to five (5) weeks (or twenty-five  (25)
business days) of paid time off (PTO) per annum, pro-rated for any partial year
of employment.

b.        The Executive will take her PTO subject to business needs, and in
accordance with the Employer’s PTO policy in effect from time to time.

c.        Annual PTO must be taken and may not be accrued, deferred or banked
without the Employer’s written approval.

9.                TERMINATION OF EMPLOYMENT

a.        Termination for cause:  The Employer may terminate the Executive’s
employment at any time for Cause, after providing Executive with at least 30
days’ notice of such proposed termination and 15 days to remedy the alleged
defect.  In this Agreement, “Cause” means the willful and continued failure by
the Executive to substantially perform, or otherwise properly carry out, the
Executive’s duties on behalf of RBA Pubco or an affiliate, or to follow, in any
material respect, the lawful policies, procedures, instructions or directions of
the Employer or any applicable affiliate (other than any such failure resulting
from the Executive’s disability or incapacity due to physical or mental
illness), or the Executive willfully or intentionally engaging in illegal or
fraudulent conduct, financial impropriety, intentional dishonesty, breach of
duty of loyalty or any similar intentional act which is materially injurious RBA
Pubco or an affiliate, or which may have the effect of materially injuring the
reputation, business or business relationships of the Employer or an affiliate,
or any other act or omission constituting cause for termination of employment
without notice or pay in lieu of notice at common law. For the purposes of this
definition, no act, or failure to act, on the part of an Executive shall be
considered “willful” unless done, or omitted to be done, by the Executive in bad
faith and without reasonable belief that the Executive’s action or omissions
were in, or not opposed to, the best interests of the Employer and its
affiliates.

In the event of termination for Cause, the rights of the Executive with respect
to any performance share units (“PSUs”) or stock options granted pursuant to the
Employer’s Performance Share Unit Plan (the “PSU Plan”) and stock option plan
(the “Option Plan”), respectively, and pursuant to any and all PSU and stock
option grant agreements, will be governed pursuant to the terms of the PSU Plan,
Option Plan and respective grant agreements for such PSUs and stock options.





Page 5 of 18




 

b.      Termination for Good Reason:  The Executive may terminate her employment
with the Employer for Good Reason by delivery of written notice to the Employer
within the sixty (60) day period commencing upon the occurrence of Good Reason
including the basis for such Good Reason (with such termination effective thirty
(30) days after such written notice is delivered to the Employer and only in the
event that the Employer fails or is unable to cure such Good Reason within such
thirty (30) day period).  In the event of a termination of the Executive’s
employment for Good Reason, the Executive will receive pay and benefits as if
terminated by the Employer without Cause under Section 10 c., below, and the
termination shall be regarded as a termination without Cause for purposes of the
Option Plan and the PSU Plan.  In this Agreement, “Good Reason” means a material
adverse change by RBA Pubco or an affiliate, without the Executive’s consent, to
the Executive’s position, authority, duties, responsibilities, Executive’s place
of residence, Base Salary or the potential short-term or long-term incentive
bonus the Executive is eligible to earn, but does not include (1) a change in
the Executive’s duties and/or responsibilities arising from a change in the
scope or nature of RBA Pubco’s business operations, provided such change does
not adversely affect the Executive’s position or authority or (2) a change
across the board affecting similar executives in a similar fashion, or (3) the
inability or failure, for whatever reason, of the Executive to be able to work
as needed periodically in British Columbia.

c.      Termination without Cause:  The Employer may terminate the Executive’s
employment at any time, without Cause by providing the Executive with the
following:

i.      Eighteen  (18) months’ Base Salary and STI Bonus at Target;

ii.     all equity awards will be governed by the terms of the relevant plan;

iii.    an STI Bonus for the year of termination of employment, pro-rated based
on the number of days in the year prior to the Termination Date (as defined
below); and

iv.    continued extended health and dental benefits coverage at active employee
rates until the earlier of the first anniversary of the termination of the
Executive’s employment or the date on which the Executive begins new full-time
employment.

d.      Resignation:  The Executive may terminate her employment with the
Employer at any time by providing the Employer with three (3) months’ notice in
writing to that effect. If the Executive provides the Employer with written
notice under this Section, the Employer may waive such notice, in whole or in
part, in which case the Employer will pay the Executive the Base Salary only for
the amount of time remaining in that notice period and the Executive’s
employment will terminate on the earlier date specified by the Employer without
any further compensation.

In the event of resignation, the rights of the Executive with respect to any
PSUs or stock options granted pursuant to the PSU Plan and Option Plan,
respectively, and pursuant to any and all PSU and stock option grant agreements,
will be governed pursuant to the terms of the PSU Plan, Option Plan and
respective grant agreements for such PSUs and stock options.

e.      Retirement:  In the event of the Executive’s retirement, as defined by
the Employer’s policies, the rights of the Executive with respect to any PSUs or
stock options granted pursuant to the PSU Plan and Option Plan, respectively,
and pursuant to any and all PSU and stock option grant agreements, will be
governed pursuant to the terms of the PSU Plan, Option Plan and respective grant
agreements for such PSUs and stock options.





Page 6 of 18




 

f.       Termination Without Cause or For Good Reason Following Change of
Control:  In the event of Termination without Cause or for Good Reason within
one (1) year of a change of control of RBA Pubco or the Employer, the Executive
will have the rights set forth in the Change of Control Agreement attached as
Appendix “B” hereto.

g.      Deductions and withholdings:  All payments under this Section are
subject to applicable statutory and regular payroll deductions and withholdings
in the US as applicable.

h.      Terms of Payment upon Termination:  Upon termination of the Executive’s
employment, for any reason:

i.      Subject to Section 9  b. and except as limited by Section 9  h. (ii),
the Employer will pay the Executive all earned and unpaid Base Salary, earned
and unpaid vacation pay, and a  prorated STI Bonus, up to and including the
Executive’s last day of active employment with the Employer (the “Termination
Date”), with such payment to be made within five (5) business days of the
Termination Date.

 

ii.     In the event of resignation by the Executive or termination of the
Executive’s employment for Cause, no STI Bonus will be payable to the Executive;
and

iii.    On the Termination Date, the Executive will immediately deliver to the
Employer all files, computer disks, Confidential Information, information and
documents pertaining to the Employer’s Business, and all other property of the
Employer that is in the Executive’s possession or control, without making or
retaining any copy, duplication or reproduction of such files, computer disks,
Confidential Information, information or documents without the Employer’s
express written consent.

i.       Other than as expressly provided herein, the Executive will not be
entitled to receive any further pay or compensation, severance pay, notice,
payment in lieu of notice, incentives, bonuses, benefits, rights and damages of
any kind.  The Executive acknowledges and agrees that, in the event of a payment
under Section 9b. or Section 9  c. of this Agreement, the Executive will not be
entitled to any other payment in connection with the termination of the
Executive’s employment.

j.       Notwithstanding the foregoing, in the event of a termination without
Cause, the Employer will not be required to pay any Base Salary or STI Bonus to
the Executive beyond that earned by the Executive up to and including the
Termination Date, unless the Executive signs within sixty (60) days of the
Termination Date and does not revoke a full and general release (the “Release”)
of any and all claims that the Executive has against the Employer or its
affiliates and such entities’ past and then current officers, directors, owners,
managers, members, agents and employees relating to all matters, in form and
substance satisfactory to the Employer,  provided, however, that the payment
shall not occur prior to the effective date of the Release, provided further
that if the maximum period during which Executive can consider and revoke the
release begins in one calendar year and ends in another calendar year, then such
payment shall not be made until the first payroll date occurring after the later
of (A) the last day of the calendar year in which such period begins, and (B)
the date on which the Release becomes effective.

 

k.      Notwithstanding any changes in the terms and conditions of the
Executive’s employment which may occur in the future, including any changes in
position, duties or compensation, the termination provisions in this Agreement
will continue to be in effect for the duration of the





Page 7 of 18




 

Executive employment with the Employer unless otherwise amended in writing and
signed by the Employer.

l.       Agreement authorizing payroll deductions:  If, on the date the
employment relationship ends, regardless of the reason, the Executive owes the
Employer any money (whether pursuant to an advance, overpayment, debt, error in
payment, or any other reason), the Executive hereby authorizes the Employer to
deduct any such debt amount from the Executive’s salary, severance or any other
payment due to the Executive.  Any remaining debt will be immediately payable to
the Employer and the Executive agrees to satisfy such debt within 14 days of the
Termination Date or any demand for repayment.

10.              SHARE OWNERSHIP  REQUIREMENTS

a.        The Executive will be subject to the Employer’s share ownership
guideline policy, as amended from time to time.

11.              CONFIDENTIAL INFORMATION

a.        In this Agreement “Confidential Information” means information
proprietary to the Employer that is not publically known or available, including
but not limited to personnel information, customer information, supplier
information, contractor information, pricing information, financial information,
marketing information, business opportunities, technology, research and
development, manufacturing and information relating to intellectual property,
owned, licensed, or used by the Employer or in which the Employer otherwise has
an interest, and includes Confidential Information created by the Executive in
the course of her employment, jointly or alone.  The Executive acknowledges that
the Confidential Information is the exclusive property of the Employer.

b.        The Executive agrees at all times during the Term and after the Term,
to hold the Confidential Information in strictest confidence and not to disclose
it to any person or entity without written authorization from the Employer and
the Executive agrees not to copy or remove it from the Employer’s premises
except in pursuit of the Employer’s business, or to use or attempt to use it for
any purpose other than the performance of the Executive’s duties on behalf of
the Employer.

c.        The Executive agrees, at all times during and after the Term, not use
or take advantage of the Confidential Information for creating, maintaining or
marketing, or aiding in the creation, maintenance, marketing or selling, of any
products and/or services which are competitive with the products and services of
the Employer.

d.        Upon the request of the Employer, and in any event upon the
termination of the Executive’s employment with the Employer, the Executive will
immediately return to the Employer all materials, including all copies in
whatever form containing the Confidential Information which are within the
Executive’s possession or control.

12.              INVENTIONS

a.        In this Agreement, “Invention” means any invention, improvement,
method, process, advertisement, concept, system, apparatus, design or computer
program or software, system or database.





Page 8 of 18




 

b.        The Executive acknowledges and agrees that every Invention which the
Executive may, at any time during the terms of her employment with the Employer
or its affiliates, make, devise or conceive, individually or jointly with
others, whether during the Employer’s business hours or otherwise, and which
relates in any manner to the Employer’s business will belong to, and be the
exclusive property of the Employer, and the Executive will make full and prompt
disclosure to the Employer of every such Invention.  The Executive hereby
irrevocably waives all moral rights that the Executive may have in every such
Invention.

c.        The Executive undertakes to, and hereby does, assign to the Employer,
or its nominee, every such Invention and to execute all assignments or other
instruments and to do any other things necessary and proper to confirm the
Employer’s right and title in and to every such Invention. The Executive further
undertakes to perform all proper acts within her power necessary or desired by
the Employer to obtain letters patent in the name of the Employer and at the
Employer’s expense for every such Invention in whatever countries the Employer
may desire, without payment by the Employer to the Executive of any royalty,
license fee, price or additional compensation.

d.        The Executive acknowledges that all original works of authorship which
are made by the Executive (solely or jointly with others) within the scope of
the Executive’s employment and which are protectable by copyright are “works
made for hire,” pursuant to United States Copyright Act (17 U.S.C., Section
101).

13.              NON-SOLICITATION

a.        The Executive acknowledges that in the course of the Executive’s
employment with the Employer the Executive will develop close relationships with
the Employer’s clients, customers and employees, and that the Employer’s
goodwill depends on the development and maintenance of such relationships.  The
Executive acknowledges that the preservation of the Employer’s goodwill and the
protection of its relationships with its customers and employees are proprietary
rights that the Employer is entitled to protect.

b.        The Executive will not during the Applicable Period, whether
individually or in partnership or jointly or in conjunction with any person or
persons, as principal, agent, shareholder, director, officer, employee or in any
other manner whatsoever:

i.      solicit any client or customer of the Employer with whom the Executive
dealt during the twelve (12) months immediately prior to the termination of the
Executive’s employment with the Employer (however caused) for the purposes of
(a) causing or trying to cause such client or customer to cease doing business
with the Employer or to reduce such business with the Employer by diverting it
elsewhere or (b) providing products or services that are the same as or
competitive with the business of the Employer in the area of facilitating the
exchange of industrial equipment, provided, for greater clarity, that such
limitation shall not restrict the Executive from the general exchange of
industrial equipment as part of the normal business operations of a future
employer where such employer is not engaged in the exchange of industrial
equipment by way of auctions or online equipment exchange platforms similar to
those operated by the Employer; or

ii.     seek in any way to solicit, engage, persuade or entice, or attempt to
solicit, engage, persuade or entice any employee of the Employer, to leave his
or her employment with the Employer,





Page 9 of 18




 

The “Applicable Period” means a period of twelve (12) months following
termination, regardless of the reason for such termination or the party
effecting it.

14.              NON-COMPETITION

a.        The Executive agrees that, without the prior written consent of the
Employer, the Executive will not, directly or indirectly, in a capacity similar
to that of the Executive with the Employer, carry on, be engaged in, be
concerned with or interested in, perform services for, or be employed in a
business which is the same as or competitive with the business of the Employer
in the area of asset management or facilitating the exchange of industrial
equipment, or in the area of the buying, selling or auctioning of industrial
equipment, either individually or in partnership or jointly or in conjunction
with any person as principal, agent, employee, officer or shareholder.  The
foregoing restriction will be in effect for a period of twelve (12) months
following the termination of the Executive’s employment, regardless of the
reason for such termination or the party effecting it, within the geographical
area of Canada and the United States.

15.              REMEDIES FOR BREACH OF RESTRICTIVE COVENANTS

a.        The Executive acknowledges that the restrictions contained in
Sections 9  h. iii., 11,  12, 13,  and 14 of this Agreement are, in view of the
nature of the Employer’s business, reasonable and necessary in order to protect
the legitimate interests of the Employer and that any violation of those
Sections would result in irreparable injuries and harm to the Employer, and that
damages alone would be an inadequate remedy.

b.        The Executive hereby agrees that the Employer will be entitled to the
remedies of injunction, specific performance and other equitable relief to
prevent a breach or recurrence of a breach of this Agreement and that the
Employer will be entitled to its reasonable legal costs and expenses, including
but not limited to its attorneys’ fees, incurred in properly enforcing a
provision of this Agreement.

c.        Nothing contained herein will be construed as a waiver of any of the
rights that the Employer may have for damages or otherwise.

d.        The Executive and the Employer expressly agree that the provisions of
Sections 9  h. iii., 11,  12, 13, 14, and 21 of this Agreement will survive the
termination of the Executive’s employment for any reason.

16.              GOVERNING LAW

a.        This Agreement will be governed by the laws of the Province of British
Columbia.

17.              SEVERABILITY

a.        All sections, paragraphs and covenants contained in this Agreement are
severable, and in the event that any of them will be held to be invalid,
unenforceable or void by a court of a competent jurisdiction, such sections,
paragraphs or covenants will be severed and the remainder of this Agreement will
remain in full force and effect.

18.              ENTIRE AGREEMENT

a.        This Agreement, including the Appendices, and any other documents
referenced herein, contains the complete agreement concerning the Executive’s
employment by the Employer





Page 10 of 18




 

and will, as of the date it is executed, supersede any and all other employment
agreements between the parties.

b.        The parties agree that there are no other contracts or agreements
between them, and that neither of them has made any representations, including
but not limited to negligent misrepresentations, to the other except such
representations as are specifically set forth in this Agreement, and that any
statements or representations that may previously have been made by either of
them to the other have not been relied on in connection with the execution of
this Agreement and are of no effect.

c.        No waiver, amendment or modification of this Agreement or any
covenant, condition or restriction herein contained will be valid unless
executed in writing by the party to be charged therewith, with the exception of
those modifications expressly permitted within this Agreement.  Should the
parties agree to waive, amend or modify any provision of this Agreement, such
waiver, amendment or modification will not affect the enforceability of any
other provision of this Agreement.  Notwithstanding the foregoing, the Employer
may unilaterally amend the provisions of Section 10 c. relating to provision of
certain health benefits following termination of employment to the extent the
Employer deems necessary to avoid the imposition of excise taxes, penalties or
similar charges on the Employer or any of its Affiliates, including, without
limitation, under Section 4980D of the U.S. Internal Revenue Code.

19.              CONSIDERATION

a.        The parties acknowledge and agree that this Agreement has been
executed by each of them in consideration of the mutual premises and covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged. The parties hereby waive any
and all defenses relating to an alleged failure or lack of consideration in
connection with this Agreement.

20.              INTERPRETATION

a.        Headings are included in this Agreement for convenience of reference
only and do not form part of this Agreement.

21.              DISPUTE RESOLUTION

In the event of a dispute arising out of or in connection with this Agreement,
or in respect of any legal relationship associated with it or from it, which
does not involve the Employer seeking a court injunction or other injunctive or
equitable relief to protect its business, confidential information or
intellectual property, that dispute will be resolved in strict confidence as
follows:

a.        Amicable Negotiation – The parties agree that, both during and after
the performance of their responsibilities under this Agreement, each of them
will make bona fide efforts to resolve any disputes arising between them via
amicable negotiations;

b.        Arbitration – If the parties have been unable to resolve a dispute for
more than 90 days, or such other period agreed to in writing by the parties,
either party may refer the dispute for final and binding arbitration by
providing written notice to the other party.  If the parties cannot agree on an
arbitrator within thirty (30) days of receipt of the notice to arbitrate, then
either party may make application to the British Columbia Arbitration and
Mediation Society to appoint one.  The arbitration will be held in Vancouver,
British Columbia, in accordance





Page 11 of 18




 

with the BCICAC’s Shorter Rules for Domestic Commercial Arbitration, and each
party will bear its own costs, including one-half share of the arbitrator’s
fees.

22.              ENUREMENT

a.        The provisions of this Agreement will enure to the benefit of and be
binding upon the parties, their heirs, executors, personal legal representatives
and permitted assigns, and related companies.

b.        This Agreement may be assigned by the Employer in its discretion, in
which case the assignee shall become the Employer for purposes of this
Agreement.  This Agreement will not be assigned by the Executive.

Dated this 26th day of February 2020

Signed, Sealed and Delivered by
Carmen Thiede in the
presence of:

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

 

 

 

William A. Thiede

/s/ Carmen Thiede

Name

CARMEN THIEDE

 

 

10620 Maple Blvd

 

Address

 

 

 

Woodbury, MN  55129

 

 

 

 

 

Retired Cartographer

 

Occupation

 

 

 

 

 

 

RITCHIE BROS. AUCTIONEERS (CANADA) LTD.

 

 

 

 

 

 

 

Per:

/s/ Todd Wohler

 

 

Authorized Signatory

 

 

 

 

 





Page 12 of 18




 

APPENDIX “B”

CHANGE OF CONTROL AGREEMENT

THIS AGREEMENT executed on the 26th day of February, 2020.

BETWEEN:

RITCHIE BROS. AUCTIONEERS (CANADA) LTD.,
a corporation incorporated under the laws of Canada, and having an office at
9500 Glenlyon Parkway, Burnaby, British Columbia, V5J 0C6

(the “Company”)

AND:

CARMEN THIEDE

(the “Executive”)

WITNESSES THAT WHEREAS:

A.          The Executive is an executive of the Company and the Parent Company
(as defined below) and is considered by the Board of Directors of the Parent
Company (the “Board”) to be a vital employee with special skills and abilities,
and will be well-versed in knowledge of the Company’s business and the industry
in which it is engaged;

B.          The Board recognizes that it is essential and in the best interests
of the Company and its shareholders that the Company retain and encourage the
Executive’s continuing service and dedication to her office and employment
without distraction caused by the uncertainties, risks and potentially
disturbing circumstances that could arise from a possible change in control of
the Parent Company;

C.          The Board further believes that it is in the best interests of the
Company and its shareholders, in the event of a change of control of the Parent
Company, to maintain the cohesiveness of the Company’s senior management team so
as to ensure a successful transition, maximize shareholder value and maintain
the performance of the Company;

D.          The Board further believes that the service of the Executive to the
Company requires that the Executive receive fair treatment in the event of a
change in control of the Parent Company; and

E.          In order to induce the Executive to remain in the employ of the
Company notwithstanding a possible change of control, the Company has agreed to
provide to the Executive certain benefits in the event of a change of control.

NOW THEREFORE in consideration of the premises and the covenants herein
contained on the part of the parties hereto and in consideration of the
Executive continuing in office and in the employment of the Company, the Company
and the Executive hereby covenant and agree as follows:

1.          Definitions

In this Agreement,





Page 13 of 18




 

(a)         “Agreement” means this agreement as amended or supplemented in
writing from time to time;

(b)         “Annual Base Salary” means the annual salary payable to the
Executive by the Company from time to time, but excludes any bonuses and any
director’s fees paid to the Executive by the Company;

(c)         “STI Bonus” means the annual at target short-term incentive bonus
the Executive is eligible to earn under the Employment Agreement, in accordance
with the short-term incentive bonus plan;

(d)         “Change of Control” means:

(i)          a Person, or group of Persons acting jointly or in concert,
acquiring or accumulating beneficial ownership of more than 50% of the Voting
Shares of the Parent Company;

(ii)         a Person, or Group of Persons acting jointly or in concert, holding
at least 25% of the Voting Shares of the Parent Company and being able to change
the composition of the Board of Directors by having the Person’s, or Group of
Persons’, nominees elected as a majority of the Board of Directors of the Parent
Company;

(iii)       the arm’s length sale, transfer, liquidation or other disposition of
all or substantially all of the assets of the Parent Company, over a period of
one year or less, in any manner whatsoever and whether in one transaction or in
a series of transactions or by plan of arrangement; or

(iv)        a reorganization, merger or consolidation or sale or other
disposition of substantially all the assets of the Company (a “Business
Combination”),  unless following such Business Combination the Parent Company
beneficially owns all or substantially all of the Company’s assets either
directly or through one or more subsidiaries.

(e)         “Date of Termination” means the date when the Executive ceases to
actively provide services to the Company, or the date when the Company instructs
her to stop reporting to work;

(f)         “Employment Agreement” means the employment agreement between the
Company and the Executive dated February 26, 2020;

(g)         “Good Reason” means either:

(i)          Good Reason as defined in the Employment Agreement; or

(ii)         the failure of the Company to obtain from a successor to all or
substantially all of the business or assets of the Parent Company, the
successor’s agreement to continue to employ the Executive on substantially
similar terms and conditions as contained in the Employment Agreement;

(h)         “Cause” has the meaning defined in the Employment Agreement.

(i)          “Parent Company” means Ritchie Bros. Auctioneers Incorporated.





Page 14 of 18




 

(j)          “Person” includes an individual, partnership, association, body
corporate, trustee, executor, administrator, legal representative and any
national, provincial, state or municipal government; and

(k)         “Voting Shares” means any securities of the Parent Company
ordinarily carrying the right to vote at elections for directors of the Board,
provided that if any such security at any time carries the right to cast more
than one vote for the election of directors, such security will, when and so
long as it carries such right, be considered for the purposes of this Agreement
to constitute and be such number of securities of the Parent Company as is equal
to the number of votes for the election of directors that may be cast by its
holder.

2.          Scope of Agreement

(a)         The parties intend that this Agreement set out certain of their
respective rights and obligations in certain circumstances upon or after Change
of Control as set out in this Agreement.

(b)         This Agreement does not purport to provide for any other terms of
the Executive’s employment with the Company or to contain the parties’
respective rights and obligations on the termination of the Executive’s
employment with the Company in circumstances other than those upon or after
Change of Control as set out in this Agreement.

(c)         Where there is any conflict between this Agreement and (i) the
Employment Agreement, or (ii) a Company plan or policy relating to compensation
or executive programs, the terms of this Agreement will prevail.

3.          Compensation Upon or After Change of Control

(a)         If the Executive’s employment with the Company is terminated (i) by
the Company without Cause upon a Change of Control or within two years following
a Change of Control; or (ii) by the Executive for Good Reason upon a Change of
Control or within one (1) year following a Change of Control:

(i)          the Company will pay to the Executive a lump sum cash amount equal
to the aggregate of:

A.          one and one-half (1.5) times Base Salary;

B.          one and one-half (1.5) times at-target STI Bonus;

C.          one and one-half (1.5) times the annual premium cost that would be
incurred by the Company to continue to provide to the Executive all health,
dental and life insurance benefits provided to the Executive immediately before
the Date of Termination;

D.          the earned and unpaid Base Salary and vacation pay to the Date of
Termination; and

E.          an amount calculated by dividing by 365 the Executive’s target bonus
under the STI Bonus for the fiscal year in which the Date of Termination occurs,
and multiplying that number by the number of days completed in the fiscal year
as of the Date of Termination.





Page 15 of 18




 

(ii)         the Executive will continue to have all rights under the Amended
and Restated Stock Option Plan of the Company (the “Option Plan”), and under
option agreements entered into in accordance with the Option Plan, with respect
to options granted on or before the Date of Termination, as if the Executive’s
employment had been terminated by the Company without cause; and

(iii)       the Executive will continue to have all rights held by the Executive
pursuant to the Company’s Performance Share Unit Plan (the “PSU Plan”), and
under any and all grant agreements representing performance share units, granted
on or before the Change of Control.

(b)         All amounts payable pursuant to this section 3 are subject to
required statutory deductions and withholdings.

(c)         No such payment pursuant to this Section 3 shall be made unless the
Executive signs within sixty (60) days of the Termination Date and does not
revoke a full and general release (the “Release”) of any and all claims that the
Executive has against the Company or its affiliates and such entities’ past and
then current officers, directors, owners, managers, members, agents and
employees relating to all matters, in form and substance satisfactory to the
Company, provided, however, that the payment shall not occur prior to the
effective date of the Release, provided further that if the maximum period
during which Executive can consider and revoke the release begins in one
calendar year and ends in another calendar year, then such payment shall not be
made until the first payroll date occurring after the later of (A) the last day
of the calendar year in which such period begins, and (B) the date on which the
Release becomes effective.

4.          Binding on Successors

(a)         The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of the Company, by agreement in favour of the Executive
and in form and substance satisfactory to the Executive, to expressly assume and
agree to perform all the obligations of the Company under this Agreement that
would be required to be observed or performed by the Company pursuant to section
3.  As used in this Agreement, “Company” means the Company and any successor to
its business or assets as aforesaid which executes and delivers the agreement
provided for in this section or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.

(b)         This Agreement will enure to the benefit of and be enforceable by
the Executive’s successors and legal representatives but otherwise it is not
assignable by the Executive.

5.          No Obligation to Mitigate; No Other Agreement

(a)         The Executive is not required to mitigate the amount of any payment
or benefit provided for in this Agreement, or any damages resulting from a
failure of the Company to make any such payment or to provide any such benefit,
by seeking other employment, taking early retirement, or otherwise, nor, except
as expressly provided in this Agreement, will the amount of any payment provided
for in this Agreement be reduced by any compensation earned by the Executive as
a result of taking early retirement, employment by another employer after
termination or otherwise.





Page 16 of 18




 

(b)         The Executive represents and warrants to the Company that the
Executive has no agreement or understanding with the Company in respect of the
subject matters of this Agreement, except as set out in this Agreement.

6.          Exhaustive Compensation

The Executive agrees with and acknowledges to the Company that the compensation
provided for under section 3 of this Agreement is all the compensation payable
by the Company to the Executive in relation to a Change of Control, or her
termination from employment upon or subsequent to a Change of Control, under the
circumstances provided for in this Agreement.  The Executive further agrees and
acknowledges that in the event of payment under section 3 of this Agreement, he
will not be entitled to any termination payment under the Employment Agreement.

7.          Amendment and Waiver

No amendment or waiver of this Agreement will be binding unless executed in
writing by the parties to be bound by this Agreement.

8.          Choice of Law

This Agreement will be governed and interpreted in accordance with the laws of
the Province of British Columbia, which will be the proper law hereof.  All
disputes and claims will be referred to the Courts of the Province of British
Columbia, which will have jurisdiction, but not exclusive jurisdiction, and each
party hereby submits to the non-exclusive jurisdiction of such courts.

9.          Severability

If any section, subsection or other part of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, such invalid or
unenforceable section, subsection or part will be severable and severed from
this Agreement, and the remainder of this Agreement will not be affected thereby
but remain in full force and effect.

10.        Notices

Any notice or other communication required or permitted to be given hereunder
must be in writing and given by facsimile or other means of electronic
communication, or by hand-delivery, as hereinafter provided.  Any such notice or
other communication, if sent by facsimile or other means of electronic
communication or by hand delivery, will be deemed to have been received at the
time it is delivered to the applicable address noted below either to the
individual designated below or to an individual at such address having apparent
authority to accept deliveries on behalf of the addressee.  Notice of change of
address will also be governed by this section.  Notices and other communications
will be addressed as follows:

 





Page 17 of 18




 

(a)         if to the Executive, to such address as the Executive has provided
in writing.

(b)         if to the Company:

9500 Glenlyon Parkway

Burnaby, British Columbia  V5J 0C6

Attention:  Corporate Secretary
Facsimile: (778) 331-5501

11.        Copy of Agreement

The Executive hereby acknowledges receipt of a copy of this Agreement executed
by the Company.

 

 

 

RITCHIE BROS. AUCTIONEERS (CANADA) LTD.

 

 

 

 

 

 

 

By:

/s/ Todd Wohler

 

 

 

 

 

 

 

Name:

Todd Wohler

 

 

 

 

 

 

 

 

 

Signed, Sealed and Delivered by
Carmen Thiede in the
presence of:

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

 

 

 

William A. Thiede

/s/ Carmen Thiede

Name

CARMEN THIEDE

 

 

10620 Maple Blvd

 

Address

 

 

 

Woodbury, MN  55129

 

 

 

 

 

Retired Cartographer

 

Occupation

 

 

 

 

 

Page 18 of 18

